DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/30/2020; 09/14/2021; and 03/09/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/30/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo [US 2010/0157513] in view of Lou Xiaobo et al. [CN206221927].
Regarding claim 1, Guo discloses a support frame (30, figures 1-9) for an LED display screen (20, figures 1-2), wherein the LED display screen comprises at least one splicing unit (20/24, figures 1-2), and the support frame comprises:

a bracket (60 & 72, figures 1-2), wherein the bracket is connected to the first rod (figures 1-2); and
the bracket comprises:
a second rod (72, figures 1-2) extending in a second direction, wherein one end of the second rod is connected to the first rod; and
a first connection assembly (74/78, figures 1-2), wherein the first connection assembly is connected to the other end of the second rod (member 74/78 connected to another of the second rod 72, figures 1-2): and
the first connection assembly comprises:
a connection portion (78, figures 1-2), configured to form a detachable connection (the connection portion 78 may be detachable with the splicing unit 24, figures 1-2) with the splicing unit, wherein the connection portion is disposed at the other end of the second rod, and the connection portion, relative to the splicing unit, has at least a locking position and an unlocking position that are switchable (locking positon figure 1 and unlocking positon, figure 2); 
when the connection portion is in the locking position (figures 1-2, 7 and 9), the splicing unit and the connection portion are relatively fixed in a direction perpendicular to a connection plane (figures 1-2, 7 and/or 9) of the splicing unit; and 
when the connection portion is in the unlocking position (the connection portion removes from the splicing unit 24, figure 2), the connection portion is detachable relative to the splicing unit; and

	Guo discloses the claimed invention except for wherein the LED display screen comprises a plurality of splicing units that are spliced to each other.
Lou Xiaobo et al., disclose a support frame (2, figures 1-6) supporting an LED display screen (41, figures 5-6), wherein the display screen comprises a plurality of splicing units (42, figures 5-6) that are spliced to each other.
	It would have been to one of ordinary skill in the art at the time the invention was made to add additional display screen in the system of Guo, as suggested by Lou Xiaobo et al., for the purpose of increasing a large display image to viewers.
Regarding claim 20, Guo discloses an LED display screen system (figures 1-9), comprising:
an LED display screen (20, figures 1-2), wherein the LED display screen comprises one splicing unit (20/24, figures 1-2), and 
a support frame (30, figures 1-9) that is detachably connected to the splicing unit (figure 2), wherein the support frame comprises:
a first rod (50, figures 1-2) extending in a first direction (vertical direction, figures 1-2); and
a bracket (60 & 72, figures 1-2), wherein the bracket is connected to the first rod (figures 1-2); and
the bracket comprises:

a first connection assembly (74/78, figures 1-2), wherein the first connection assembly is connected to the other end of the second rod (member 74/78 connected to another of the second rod 72, figures 1-2): and
the first connection assembly comprises:
a connection portion (78, figures 1-2), configured to form a detachable connection (the connection portion 78 may be detachable with the splicing unit 24, figures 1-2) with the splicing unit, wherein the connection portion is disposed at the other end of the second rod, and the connection portion, relative to the splicing unit, has at least a locking position and an unlocking position that are switchable (locking positon figure 1 and unlocking positon, figure 2); 
when the connection portion is in the locking position (figures 1-2, 7 and 9), the splicing unit and the connection portion are relatively fixed in a direction perpendicular to a connection plane (figures 1-2, 7 and/or 9) of the splicing unit; and 
when the connection portion is in the unlocking position (the connection portion removes from the splicing unit 24, figure 2), the connection portion is detachable relative to the splicing unit; and
a first positioning portion (figure 1), wherein when the connection portion is in the locking position, the first positioning portion cooperates with the connection portion and secures the connection portion to the locking position.
	Guo discloses the claimed invention except for wherein the LED display screen comprises a plurality of splicing units that are spliced to each other.

	It would have been to one of ordinary skill in the art at the time the invention was made to add additional display screen in the system of Guo, as suggested by Lou Xiaobo et al., for the purpose of increasing a large display image to viewers.
Regarding claim 27, Guo, in view of Lou Xiaobo et al., disclose wherein the splicing unit (24, figures 1-2) is provided with a fitting member (22, figures 1-2), the fitting member and the splicing unit form a fixed connection (figure 1) or are formed integrally, and the fitting member cooperates with the connection portion to form a detachable connection (figures 1-2).
Regarding claim 30, Guo, in view of Lou Xiaobo et al., disclose wherein the splicing unit is an LED display screen box or an LED display screen module (20, figures 1-2).

Allowable Subject Matter
Claims 2-6, 7, 8-10, 21-25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses a feature(s) of “wherein the first connection assembly further comprises a first shaft, and the connection portion is rotatably connected to the first shaft.”  This feature(s), in conjunction with other features, as claimed in the claim 1, were neither 
The claim 7 discloses the combination features of “wherein a surface of the connection portion is further provided with a first fitting portion, and a surface of the first positioning portion is provided with a second fitting portion; and when the connection portion is in the locking position, the first fitting portion and the second fitting portion form a shaft-hole fit.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records. 
The claim 21 discloses a feature(s) of “wherein the first connection assembly further comprises a first shaft, and the connection portion is rotatably connected to the first shaft.”  This feature(s), in conjunction with other features, as claimed in the claim 20, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 22-25 depend on the allowed claim 21.
The claim 26 discloses the combination features of “wherein a surface of the connection portion is further provided with a first fitting portion, and a surface of the first positioning portion is provided with a second fitting portion; and when the connection portion is in the locking position, the first fitting portion and the second fitting portion form a shaft-hole fit.”  These features, in conjunction with other features, as claimed in the claim 20, were neither found to be disclosed, nor suggested by the prior art of records. 
The claim 28 discloses the combination features of “wherein when the support frame is connected to the splicing unit, the connection portion and the fitting member form a rotary connection about the first shaft; and the connection portion is provided with a protruding portion in a radial direction of the first shaft, the fitting member is provided with . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ran [US 10,537,032] discloses mounting structure for display screen; and
Ye [US 201//0090410] & [US 2012/0032038] discloses display supporting bracket and display using same;
Huang [US 2017/0191607] discloses adjustable dual-screen monitor stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/25/2022